Citation Nr: 0504457	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2001 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal to that decision.  

On November 30, 2004, the veteran reported to the RO in St. 
Petersburg, Florida, for a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ), sitting in Washington, 
D.C.  A transcript of this hearing is of record.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The record establishes that the veteran has a diagnosis 
of PTSD.  

3.  There is credible supporting evidence that during service 
the veteran experienced a stressor involving personal 
assaults, which medical professionals have identified as 
partly the cause of her currently diagnosed PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (3) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).  
During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for PTSD, there is no need to discuss VA's 
compliance with the VCAA.  


II.  Factual background.  The service medical and personnel 
records for the veteran are negative for any evidence which 
would tend to support the veteran's claim that she was 
subjected to unwanted sexual advances in May 1984.  

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in April 2001.  Submitted in support of 
her claim was a statement, dated in July 2001, wherein the 
veteran indicated that the sexual assault occurred during 
basic training in May 1984.  The veteran indicated that she 
was assigned to Charlie Company at Fort Jackson, South 
Carolina.  The veteran reported that at the start of basic 
training, the drill instructor informed them that there was 
no sexual harassment in the unit, and that no reports of 
sexual harassment should be made.  The veteran noted that she 
was assigned to a driving detail.  The first sergeant from 
Alpha Company came to headquarters, and chose the veteran to 
be his driver; he stated that he needed to go and dig up some 
bushes to plant around his company.  On their first trip out, 
the sergeant asked about what the veteran missed the most 
during basic training; she mentioned that she missed Pepsi.  
On their second trip, the sergeant brought along some Pepsi 
and a few candy bars; he then proceeded to question the 
veteran and he fondled her breast.  On their third trip, the 
sergeant continued his harassment of the veteran, and forced 
her to perform oral sex on him.  The following day, he chose 
another young female soldier to drive him on detail.  The 
veteran explained there were never any witnesses.  She did 
not report the incidents because of the speech they were 
given during basic training by the drill instructor.  She 
also felt that no one would believe her, a private, over a 
first sergeant.  The veteran indicated that she has suffered 
from several problems relating to that incident, including 
problems with intimacy, feelings of guilt, and depression.  
The veteran indicated that the incident has resurfaced around 
the time she was diagnosed with multiple sclerosis in 1997; 
she noted that her psychiatric disorder has exacerbated the 
symptoms of multiple sclerosis.  

VA outpatient treatment reports, dated from October 2000 
through August 2001, show that the veteran sought treatment 
and management of symptoms associated with a psychiatric 
disorder, diagnosed as PTSD.  In February 2001, the veteran 
was referred for a psychological evaluation.  The veteran 
indicated that she was molested by her brother when she was 
young, but her parents did not respond to her protests.  She 
reported additional sexual trauma, including being date raped 
in college.  The veteran also reported that she was in an 
abusive relationship before entering military service, and 
joined the service as a way to "get out."  The veteran 
reported a sexual assault during military service.  She 
indicated that she now had little desire for sexual contact.  
She stated that she believed her history of sexual abuse had 
a connection with the above problems.  The veteran reported 
problems with irritability, fatigue and weight gain.  
Following testing, the veteran was diagnosed with an 
adjustment disorder with depressed mood.  

The veteran was next seen in March 2001 for individual 
therapy.  At that time, it was noted that she presented as 
tense and guarded initially, but she became tearful later in 
the interview, and was increasingly open about the problems 
in her life.  It appeared that the symptoms were more severe 
than she initially presented in her evaluation in February 
2001; she stated that she did not want to "whine," and she 
placed a great deal of pressure on herself to "get over it" 
and to manage problems without help, so she tends to minimize 
problems in her life.  The veteran discussed the impact of 
the sexual trauma in her life, especially her chronic sexual 
dysfunction, her feelings of guilt, and her self-denigration 
related to the military sexual trauma.  The examining 
physician indicated that current Axis I diagnosis was being 
revised from the initial assessment of adjustment disorder to 
PTSD.  

During a subsequently clinical visit in May 2001 for 
management of her PTSD and individual psychotherapy.  The 
veteran again reiterated the story of sexual trauma during 
basic training.  She reported being assigned to a driving 
detail, where a first sergeant had her drive him to "dig up 
some bushes" a number of times, with increasingly severe 
sexual assaults each time.  The veteran processed strong 
feelings of guilt for not reporting the sergeant, blaming 
herself for the likelihood that he raped many other women.  
The veteran was quite tearful during the session, but showed 
good insight and appeared to profit from the intervention.  
The diagnostic impression was PTSD, and the veteran was 
assigned a global assessment of functioning score (GAF) of 
55.  

VA outpatient treatment reports, dated from August 2001 
through November 2002, reflect that the veteran continued to 
receive therapy for management of her PTSD symptoms.  

At her personal hearing in November 2004, the veteran 
maintained that her currently diagnosed PTSD is directly 
related to military service.  The veteran indicated that she 
was assaulted during basic training at Fort Jackson, South 
Carolina.  The veteran reported being assigned to driving 
detail, and the first sergeant from Alpha company would come 
and pick her up to be his driver.  The veteran indicated that 
they went on three trips, during which the assault got 
progressively worse; on the third and last trip, the sergeant 
undressed her and forced her to perform oral sex on him.  The 
veteran explained that, after the last incident, the sergeant 
then took someone else on the next detail.  The veteran 
indicated that she did not report the incident because she 
was only a private while he was a first sergeant; she also 
felt that perhaps she was partly at fault.  The veteran 
indicated that following her discharge from military service, 
she became a nurse and worked very long hours, which served 
as her coping skill.  The veteran indicated that the first 
time she spoke of the incident was in 1997.  

The veteran's friend indicated that they met in 1997, when 
they worked together.  She indicated that she was a drill 
sergeant for her last 12 years in the military.  The 
veteran's friend testified that there were incidents of 
sexual assaults in the military, and she was also a victim of 
sexual assault.  The veteran's friend indicated that she did 
not report her incident because, as a drill sergeant, she was 
in a position where she knew that she could lose her job if 
she reported the incident.  She provided testimony regarding 
the affect of the incident on the veteran's behavior; she 
indicated that she pushed the veteran to seeking treatment 
and counseling.  


III.  Legal Criteria.  Service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

The record demonstrates that many years after service the 
veteran was diagnosed with PTSD, and such diagnosis has been 
repeated many times.  It is undisputed and clear from the 
record that the veteran has been unequivocally diagnosed 
several times with PTSD.  It is also clear that the mental 
health professionals' diagnoses accepted her account of in-
service sexual assaults as one of the precipitating causes of 
her PTSD.  The record reflects that the veteran also suffered 
childhood abuse as well as an episode of date rape in 
college, all prior to entering military service.  The 
diagnosis for PTSD rests in part on purported stressors of 
personal assault suffered by the veteran during basic 
training, involving several incidents of unwanted sexual 
advances by a first sergeant.  Thus, the veteran has both a 
medical diagnosis of PTSD and medical evidence of a causal 
nexus between her current symptomatology and the specific 
claimed in-service stressors.  Therefore, the only remaining 
disputed issue is whether the veteran has submitted credible 
evidence to establish that the claimed in-service assaults 
actually occurred.  Since the claimed stressor is not combat 
related, the veteran's account of the in-service stressors 
must be corroborated by credible supporting evidence.  
Significantly, credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
Cohen (Douglas) v. West, 10 Vet. App. 125, 147 (1997).  

What the file contains is unquestioned accounts by the 
veteran, recited by her many years after the alleged service 
events.  The service medical records do not contain any 
complaints indicative of any assaults or treatment for a 
psychiatric disorder. The service personnel records do not 
reflect any report of the incidents, deterioration in work 
performance, or other unexplained behavior changes possibly 
indicative of a personal assault.  The veteran's service 
records are devoid of evidence pertaining to a sexual 
assault.  However, it is noteworthy that the veteran reported 
the in-service assaults beginning in February 2001, when she 
given a diagnosis of adjustment disorder, which was 
subsequently changed to PTSD.  These psychological 
assessments, during which she reported these attacks, were 
not conducted in connection with her claim for compensation.  

The absence of corroboration in the service records does not 
relieve the Board of its obligation to assess the credibility 
and probative value of the other evidence.  Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994).  The Court has held that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony, it does not affect competency to 
testify."  Cartright v. Derwinski, 2 Vet. App. 24 (1991); see 
also Hatlestad v. Derwinski, 1 Vet. App. 164, 170 (1991).  
The Board has carefully considered the appellant's testimony 
at the November 2004 hearing and found the testimony to be 
entirely credible.  The demeanor of the appellant, the facial 
plausibility of her testimony, and the consistency of her 
testimony with other evidence of record tends to show that 
the details provided as to in-service sexual assault are 
truthful and accurate.  In view of the appellant's sincerity 
and credibility, the Board finds her testimony to be of 
significant probative value.

With respect to claims based upon a personal assault, it is 
recognized that the service record may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  38 C.F.R. 
§ 3.304(f)(3).  Therefore, development of alternative sources 
for information is critical.  Alternative sources that may 
provide credible evidence of the in-service stressor include 
statements from family members.  The veteran's friend and 
roommate, who was also a drill sergeant in the military, 
provided testimony that the veteran told her about the sexual 
assaults, and that she had observed changes in the veteran's 
behavior consistent with such stressful incidents.  This 
testimony seems to be the sort of evidence in a PTSD claim 
based on in-service personal assault from sources other than 
the veteran's service records that may corroborate the 
veteran's account of the stressor incident contemplated by 38 
C.F.R. § 3.304(f)(3).  The testimony supports the veteran's 
claim and is consistent with other evidence of record, 
particularly the veteran's prior statements.  In the VA 
system where equipoise is the standard of proof, the Board 
finds that the testimony of the veteran's roommate and friend 
constitutes credible supporting evidence that the claimed in-
service stressor occurred.  

The Board further notes that the Court has previously stated 
that "something more than medical nexus evidence is required 
to fulfill the requirement for 'credible supporting 
evidence'", Moreau v. Brown, 9 Vet. App. 389, 396 (1996), and 
that "an opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor," Cohen (Douglas), 
10 Vet. App. at 145 (citing Moreau, supra).  These quoted 
categorical statements were made in the context of discussing 
PTSD diagnoses other than those arising from personal 
assault.  As to personal-assault cases, VA has provided for 
special evidentiary-development procedures, including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis.  38 C.F.R. 
§ 3.304(f)(3).  To that extent, the above categorical 
statements in Cohen (Douglas) and Moreau, and other cases 
where they may have been echoed, are not operative.  

Behavior changes documented after service, such as the 
veteran's increasing anxiety, depression, irritability, 
feelings of guilt, and avoidant traits, have been examined 
and clinically interpreted as evidence indicative of the 
occurrence of the claimed in-service stressor.  In May 2001, 
a VA physician who interviewed the veteran and evaluated her 
account of in-service stressors in light of the behavior 
changes and evidence pertaining thereto, concluded that the 
in-service stressors which the appellant described had caused 
her to have continuing problems and symptoms which met the 
criteria of PTSD.  Significantly, the new regulation on 
personal assault and PTSD indicates that, when determining 
whether an alleged service stressor of personal assault has 
been corroborated, some weight must be given to a current 
examiner's interpretation of past behavior changes including 
whether such changes signal that a personal assault occurred 
in service.  In this case, mental health professionals who 
have interviewed the veteran and reviewed past records are 
convinced that the veteran was subjected to personal assault 
in service, and that such service stressor is partly the 
source of her currently diagnosed PTSD. 

Considering the new liberal regulation in proving a service 
stressor based on personal assault, and applying the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board finds 
that record contains credible supporting evidence that that 
the claimed in-service stressor occurred, i.e., that during 
service the veteran experienced a stressor involving a 
personal assault against her, and such is partly the cause of 
her currently diagnosed PTSD.  Thus, service connection for 
PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


